Citation Nr: 1443030	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-13 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for pes planus, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran had various periods of service between December 1961 and April 1997, including a period of active duty training from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board notes that in the March 2011 rating decision on appeal, the RO also denied service connection for coronary artery disease, and the Veteran disagreed with the determination.  This claim was subsequently granted in a rating decision of April 2012.  As such, it will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Additionally, in September 2011, the Board reopened a claim for service connection for hypertension, and remanded the matter on the merits. This claim too was subsequently granted in the April 2012 rating decision.  As such, it will not be addressed below.  Id.

In December 2012, the Veteran raised claims for service connection for thoracic and lumbar spine degenerative disc disease and mechanical low back pain including as secondary to pes planus, allergies, and a kidney disorder including as secondary to medication used to treat hypertension.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains CAPRI records, and documents duplicative of those in VBMS and the paper file.  VBMS contains correspondence, a February 2014 rating decision, and documents duplicative of those in the paper file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A current diagnosis is shown by a February 2012 private medical report, and VA x-rays of February 2006 with an accompanying podiatry record of March 2006.  The Veteran claims his disorder is secondary to his service-connected hypertension and has submitted medical literature supporting this contention.  See December 2012 correspondence, Hearing Transcript p. 3.  He also claims the disorder is due to wearing ill-fitted combat boots throughout many years of military service, and submitted supportive medical literature.  See Hearing Transcript, pp. 5-6.  A VA examination has not been afforded and should be conducted prior to appellate adjudication.

The Veteran should also be advised of what information or evidence is needed to substantiate a secondary service connection claim.  

Finally, the Veteran submitted isolated podiatry reports of Dr. C. dated from November 2012, and the Foot & Ankle Institute of St. George dated from April 2012.  Underlying or updated records should be requested.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of what information or evidence is needed to substantiate a secondary service connection claim.  

The letter should also request that Veteran provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any records from the Veteran's various medical providers that are not currently in the claims file, to specifically include the treatment records of Dr. C. and the Foot & Ankle Institute of St. George.

The AOJ should attempt to obtain identified records.  If no records can be obtained, VA's efforts must be documented for the record.

2.  The Veteran should be afforded a VA examination to address the nature and likely etiology of his bilateral pes planus.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that pes planus is due to an injury or other event or incident of the Veteran's service, including wearing combat boots.

The examiner is also asked to offer comments and an opinion addressing it is at least as likely as not that pes planus was caused or aggravated (permanently made worse) by Veteran's service-connected hypertension.  If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation.  
A rationale for all opinions rendered should be provided.

3. Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, he and his representative should be provided a supplemental statement of the case.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

